Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 1 of 18   PageID #: 1




  Of Counsel:
  DAMON KEY LEONG KUPCHAK HASTERT
  Attorneys at Law
  A Law Corporation

  GREGORY W. KUGLE 6502-0
  gwk@hawaiilawyer.com
  LOREN A. SEEHASE 10414-0
  las@hawaiilawyer.com
  1003 Bishop Street, Suite 1600
  Honolulu, HI 96813
  www.hawaiilawyer.com
  Telephone: (808) 531-8031
  Facsimile: (808) 533-2242

  Attorneys for Plaintiff
  MAKAI RANCH, LLC

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

  MAKAI RANCH, LLC,          )          CIVIL NO. _______________________
                             )          (DECLARATORY JUDGMENT,
               Plaintiff,    )          OTHER NON-VEHICLE TORT)
                             )
       vs.                   )          COMPLAINT; SUMMONS
                             )
  FIRST AMERICAN TITLE       )
  INSURANCE COMPANY; and DOE )
  DEFENDANTS 1-10,           )
                             )
               Defendants.   )
                             )
                             )
                             )
                             )




  402781
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 2 of 18          PageID #: 2




                                    COMPLAINT

                Plaintiff MAKAI RANCH, LLC (“Plaintiff” or “Makai Ranch”), by

  and through its attorneys, Damon Key Leong Kupchak Hastert, for a complaint

  against the above-named Defendants alleges and avers as follows:

                     NATURE OF ACTION AND JURISDICTION

                1.     This Court has jurisdiction in this matter pursuant to 28

  U.S.C. § 1332(a)(1), on the basis of diversity of the parties citizenship and the

  amount in controversy exceeds $75,000. Plaintiff is, and was, at all relevant

  times a Nevada limited liability company. Defendant is, and was, at all relevant

  times a California corporation. The amount in controversy is the difference in

  appraisal valuations of at least $306,000.

                2.     This Court is the appropriate venue for this cause of action

  pursuant to 28 U.S.C. § 1391(b)(2). The property at issue is located in this

  judicial district; the actions complained of took place in this judicial district;

  documents and records relevant to the allegations are maintained in this judicial

  district; and the Defendants are present in and regularly conduct business in this

  judicial district.

                3.     This case arises under the laws of the State of Hawai‘i and

  Hawai‘i Revised Statutes (“HRS”) chapter 431.

                4.     The declaratory relief sought is authorized by 28 U.S.C.


                                           2
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 3 of 18            PageID #: 3




  Sections 2201, and further necessary or proper relief based on a declaratory

  judgment is authorized by § 2202 and Rule 57 of the Federal Rules of Civil

  Procedure.

                                      PARTIES

               5.    Plaintiff MAKAI RANCH, LLC (“Makai Ranch”) is a

  limited liability company organized under the laws of the State of Nevada, and

  duly registered and licensed to do business in the State of Hawaiʻi.

               6.    Defendant FIRST AMERICAN TITLE INSURANCE

  COMPANY, (“Defendant” or “First American”) is a California corporation

  incorporated under the laws of the State of California, with its principal place of

  business in California, and duly licensed to do business in the State of Hawaiʻi.

               7.    John Does 1-99, Jane Does 1-99, DOE Entities 1-20, and

  DOE Governmental Units 1-10 (“Doe Defendants”) are sued herein under

  fictitious names for the reason that their true names, capacities and

  responsibilities are presently unknown to Plaintiffs despite diligent, good faith

  efforts to ascertain such identifying information, but on information and belief

  they are persons, entities, governmental agencies, and/or partnerships who are or

  were in some manner presently unknown to Plaintiffs engaged in the activities

  alleged herein; and/or are in some manner responsible for the injuries and

  damages to Plaintiff; and/or are persons who failed to fulfill a duty or obligation,


                                           3
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 4 of 18           PageID #: 4




  which action, conduct, error or omission was the proximate cause of injuries or

  damages to Plaintiff’s members; and/or were in some manner related to the party

  or parties that engaged in the activities alleged herein. Plaintiff will seek leave

  to amend this Complaint when the true names and capacities of the Doe

  Defendants have been ascertained.

                                   INTRODUCTION

               8.        This action seeks the full and complete coverage on Makai

  Ranch’s title insurance policy claim with First American for damages and

  diminution of value.

               9.        After Makai Ranch obtained a title insurance policy from

  First American, a neighboring property owner claimed to be the dominant estate

  of a roadway easement over Makai Ranch’s Property in which Makai Ranch is

  the servient estate.

               10.       However, the roadway easement did not show as an

  encumbrance on the title report over one of the Kuleana lots that was insured by

  First American.

               11.       Makai Ranch made a claim with First American on March 2,

  2014. After initially denying the claim completely, First American eventually

  tendered a loss in value of $144,000 on January 5, 2018, nearly four (4) years




                                            4
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 5 of 18         PageID #: 5




  later, but not without first demanding extensive documentation from Makai

  Ranch and deposing its authorized representative.

               12.    Despite being presented with an appraisal documenting the

  diminution in value of $450,000, First American denied any further payment

  without justification, and rejected Makai Ranch’s request for reimbursement of

  its attorneys’ fees and costs associated with pursuing First American’s tender of

  the claim.

                              FACTUAL BACKGROUND

               13.    On August 5, 2013, Makai Ranch obtained a title insurance

  policy from Title Guaranty of Hawaii, Inc., an underwritten title agent of First

  American Title Insurance Company.           The policy, No. FHSO-00007786,

  provides for coverage of $2,657,000.00 on Tax Map Key (“TMK”) Nos. (1) 5-6-

  003-:010. (1) 5-6-003:017, and (1) 5-6-003:032 (“Property”) with Makai Ranch,

  LLC as the insured on the policy (“Policy”). Policy, Exhibit “1”.

               14.    Under the “Covered Risks” section of the Policy it states, in

  relevant part, that First American, subject to exclusions, exceptions, and

  conditions it will insure

               …against loss or damage, not exceeding the Amount of Insurance,
               sustained or incurred by the Insured by reason of:
               1. Title being vested other than as stated in Schedule A.
               2. Any defect in or lien or encumbrance on the Title. This Covered
               Risk includes but is not limited to insurance against loss from


                                          5
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 6 of 18          PageID #: 6




                      (a) A defect in the Title caused by
                            (i) forgery, fraud, undue influence, duress,
               incompetency,              or impersonation;
               …
               The Company will also pay the costs, attorneys’ fees, and expenses
               incurred in defense of any matter insured against by this Policy, but
               only to the extent provided in the Conditions.

               15.   On January 15, 2014, an adjacent property owner, Turtle Bay

  Resort, LLC (“TBR”), wrote to Makai Ranch asserting that the Grant of

  Nonexclusive Easement recorded in the Bureau of Conveyances in Liber 22730

  at Page 170, and in the Land Court as Document No. 1603996 (“Easement”)

  encumbers TMK 5-6-3:017 (also known as “Exclusion 23”).

               16.   The Easement, granted by a prior owner of the insured

  Property to the prior owner of TBR’s property, consists of a strip of land fifty-

  six (56) feet wide immediately adjoining TBR’s property.

               17.   The Policy did not list the Easement as an encumbrance to

  Item II, Schedule C of the Policy.

               18.   On March 2, 2014, Makai Ranch tendered its claim to First

  American based on the assertion of Turtle Bay Resort, LLC (TBR”), successor

  in interest to Kuilima Resort Company, of an easement over TMK (1) 5-6-003-

  017, a kuleana parcel also known as “Exclusion 23” (“Claim”).




                                          6
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 7 of 18                 PageID #: 7




                19.   By letter dated March 31, 2014, First American erroneously

  denied the claim on the assumption that it related to Schedule B, Item I, Parcel

  Third, when in fact the claim was asserted over Schedule B, Item II.

                20.   On April 10, 2014, Makai Ranch wrote to First American

  requesting reconsideration of its denial.

                21.   On July 3, 2014, Makai Ranch wrote to First American

  requesting a status update on its investigation.

                22.   On September 17, 2014, Makai Ranch requesting a status

  update on its investigation.

                23.   First American wrote to Makai Ranch, requesting an

  extensive list of documents from Makai Ranch allegedly for the purpose of

  conducting its investigation, requesting documents regarding merger and

  acquisition   records,   purchase,   title,     escrow,   preliminary   title    report,

  communications, project development plans, and proposed subdivision plans.

                24.   In response, Makai Ranch produced approximately 973

  pages to First American.

                25.   Following this initial production, First American requested

  additional documentation from Makai Ranch.

                26.   Makai Ranch supplemented its production with additional

  documents.


                                              7
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 8 of 18       PageID #: 8




                 27.   On June 17, 2015, First American wrote to Makai Ranch

  requesting Makai Ranch to provide authorization allowing Turtle Bay Resort,

  LLC to provide a copy of the “Agreement Re Marconi Road,” commonly

  referred to as the “Plan A Agreement.” Inexplicably, First American still had

  not taken any steps to challenge TBR’s assertion of the Easement over

  Exclusion 23.

                 28.   On October 20, 2015, First American wrote to Makai Ranch

  requesting further information and documentation.

                 29.   At all relevant times, First American was aware that (1)

  Makai Ranch was attempting to market its property, which had been subjected

  to a condominium property regime (“CPR”), including Exclusion 23 and (2) that

  the assertion of the Easement over Exclusion 23 greatly impacted the

  marketability and market value of Exclusion 23. This is because Exclusion 23 is

  a separate legal lot and, under state and county law, includes the right to

  construct a dwelling unit, but subject to the 56 foot easement, would be

  unbuildable.

                 30.   On October 27, 2015, Makai Ranch sold its interest in CPR

  Unit 7, which includes Exclusion 23, for a significantly discounted price

  reflective of the diminution in value to Exclusion 23 by virtue of the

  encumbrance of the Easement.


                                          8
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 9 of 18         PageID #: 9




              31.    First American wrote to Makai Ranch and informed Makai

  Ranch of its intention to examine under oath Makai Ranch’s authorized

  representative and requested additional information, on February 8, 2016 and

  March 30, 2016.

              32.    On July 16, 2016, First American took the deposition of

  Makai Ranch’s authorized representative.

              33.    Upon information and belief, the purpose of First American’s

  investigation of the Claim was not to determine the merits or lack of merit of

  TBR’s assertion of easement rights over Exclusion 23, but rather was a search

  for any plausible reason to deny the Claim.

              34.    Upon information and belief, First American never took any

  steps, as required and allowed under the policy, to clear the Title to Exclusion

  23.

              35.    Having dragged out its investigation for nearly three years,

  on January 10, 2017, First American wrote to Makai Ranch requesting Makai

  Ranch’s position on whether it would withdraw its Claim in light of the fact that

  Makai Ranch transferred Exclusion 23 to a third-party.

              36.    Makai Ranch wrote to First American confirming that it

  would not withdraw its Claim for compensable Policy loss estimated to be




                                         9
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 10 of 18          PageID #: 10




   between $600,000 and $900,000, based upon the reduced value of Excusion 23

   in its encumbered versus unencumbered state.

                  37.   Finally, three years after Makai Ranch’s Claim was

   submitted to First American, on April 3, 2017, First American wrote to Makai

   Ranch to accept coverage of the Claim, subject to a reservation of rights, and to

   demand documentation and information to substantiate Makai Ranch’s alleged

   actual loss.

                  38.   On July 6, 2017, Makai Ranch wrote to First American and

   provided it with an additional 428 pages of documents in support of its Claim.

                  39.   On July 28, 2017, First American informed Makai Ranch

   that it had retained James E. Hallstrom, Jr. (“Hallstrom”) to perform an appraisal

   to measure the diminution in value of the Property as of January 15, 2014.

                  40.   On October 6, 2017, TBR recorded a Notice of

   Abandonment of the Easement, recorded as Regular System Document No. A-

   64880692 and Land Court Document No. T-10140441. TBR did not record the

   Notice of Abandonment because of any effort of First American and in fact,

   upon information and belief, First American took no steps as required and

   permitted under the Policy to clear title to Exclusion 23.

                  41.   On October 28, 2017, Hallstrom was provided access to the

   Property to conduct its appraisal.


                                           10
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 11 of 18          PageID #: 11




                42.   On December 5, 2017, Makai Ranch wrote to First American

   requesting a determination on the Claim.

                43.   On December 18, 2017, Hallstrom produced his appraisal

   report (“Hallstrom Appraisal”) showing a diminution in value of $144,000.

                44.   On January 5, 2018, First American tendered loss, subject to

   its reservation of rights under the Policy, in the amount of $144,000 based on the

   Hallstrom Appraisal, and provided Makai Ranch with the Hallstrom Appraisal.

                45.   On February 26, 2018, Makai Ranch wrote to First American

   requesting a tolling agreement in order to allow Makai Ranch an opportunity to

   assess the Hallstrom Appraisal and amount tendered.

                46.   On March 8, 2018, First American declined Makai Ranch’s

   request for a tolling agreement.

                47.   On April 19, 2018, Robert C. Hastings, III produced his

   appraisal report (“Hastings Appraisal”), at Makai Ranch’s request, that

   appraised the value of Exclusion 23 at $880,000 before imposition of the

   Easement, and $430,000 after imposition of the Easement, thereby yielding a

   diminution in value of $450,000.

                48.   On May 22, 2018, Makai Ranch wrote to First American and

   provided it with the Hastings Appraisal and requested the remaining

   uncompensated damages of $376,000 (Diminution in value, $450,000, plus


                                          11
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 12 of 18           PageID #: 12




   Attorneys’ Fees and Costs, $30,000, plus Appraisal Fees, $10,000, minus First

   American advance of $(144,000) equals $376,000).

                49.    On June 20, 2018, First American wrote to Makai Ranch and

   confirmed receipt of Hastings’s appraisal report, and denied Makai Ranch’s

   claim for the difference in appraisal value ($306,000), for reimbursement of

   attorneys’ fees and costs ($30,000), and appraisal fees ($10,000).

                      COUNT I – DECLARATORY JUDGMENT

                50.    The foregoing allegations are incorporated here by reference.

                51.    With the exception of a partial payment for loss caused by

   the encumbrance of the Easement, First American erroneously denied coverage

   for the loss in property value due to the encumbrance of the Easement.

                52.    Plaintiffs are entitled to a declaratory judgment that its loss

   was caused by the encumbrance of the Easement and it is entitled to indemnity

   under the Policy. Plaintiffs are further entitled to an order that First American

   pay the full benefits under the Policy.

                53.    Should Makai Ranch establish entitlement to a declaratory

   judgment that it be indemnified and that First American pay benefits under the

   Policy, Makai Ranch is entitled to “further relief” under 28 U.S.C. § 2202,

   including damages to be proven at a hearing.




                                             12
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 13 of 18           PageID #: 13




                COUNT II – BREACH OF THE IMPLIED
            COVENANT OF GOOD FAITH AND FAIR DEALING –
                     MISHANDLING OF CLAIM
                54.    The foregoing allegations are incorporated herein by

   reference.

                55.    Implied in every insurance policy is a covenant of good faith

   and fair dealing.

                56.    “The implied covenant [of good faith and fair dealing] is

   breached, whether the carrier pays the claim or not, when its conduct damages

   the very protection or security which the insured sought to gain by buying

   insurance.” Best Place, Inc. Penn Am. Ins. Co., 82 Hawaii 120, 132, 920 P.2d

   334, 346 (1996).

                57.    “[The] insurer owes a duty to its insured to investigate all of

   the possible bases of an insured’s claim. The insurer’s duty to give as much

   consideration to the insured’s interests as it does to its own obligates it to

   investigate a claim thoroughly.” Jordan v. Allstate Ins. Co., 148 Cal. App. 4th

   1062, 1073-74 (Cal. Ct. App. 2007) (emphasis in original).

                58.    First American put its own interest above that of Makai

   Ranch by initially denying the claim without an investigation, and then after

   reconsideration, withholding coverage determination for nearly four (4) years

   while Makai Ranch was forced to bear the loss in property value.


                                           13
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 14 of 18          PageID #: 14




                59.    “Where an insurer denies coverage but a reasonable

   investigation would have disclosed facts showing the claim was covered, the

   insurer’s failure to investigate breaches its implied covenant.” Jordan, 148 Cal.

   App. 4th at 1074.

                60.    First American failed to conduct a full, fair, thorough and

   timely investigation of Makai Ranch’s Claim.

                61.    Makai Ranch submitted its Claim on March 2, 2014 and First

   American initially denied the Claim on March 31, 2014.

                62.    First American did not retain and have its own appraiser

   prepare an appraisal report until July 28, 2017, over three (3) years after Makai

   Ranch submitted its Claim on March 2, 2014.

                63.    First American spent nearly four (4) years “investigating” the

   Claim by demanding Makai Ranch provide all documents and information

   related to Makai Ranch’s knowledge of the Easement prior to the Policy, rather

   than investigating whether or not an Easement actually encumbered the

   Property.

                64.    First American breached this covenant of good faith and fair

   dealing by, inter alia, initially, unreasonably rejecting the claim without an

   investigation, then, only after Makai Ranch insisted on reconsideration of the

   denial, unreasonably delaying the investigation of the Claim for nearly four (4)


                                           14
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 15 of 18          PageID #: 15




   years, and then unreasonably rejecting the majority of the claim for diminution

   in value and the incurred attorneys’ fees and costs.

                 65.    Plaintiffs are entitled to a declaratory judgment that First

   American has failed to comply with the implied covenant of good faith and fair

   dealing. Should Makai Ranch establish entitlement to a declaratory judgment

   that First American breached this covenant of good faith and fair dealing under

   the Policy, Makai Ranch is entitled to “further relief” under 28 U.S.C. § 2202,

   including damages to be proven at a hearing.

                                 COUNT III – BAD FAITH

                 66.    The foregoing allegations are incorporated herein by

   reference.

                 67.    A claim for bad faith requires that “the insured need not

   show a conscious awareness of wrongdoing or unjustifiable conduct, nor an evil

   motive or intent to harm the insured. An unreasonable delay in payment of

   benefits     will   warrant    recovery   for   compensatory   damages     under

   the Gruenberg test.” Best Place v. Penn Am. Ins. Co., 82 Haw. 120, 133, 920

   P.2d 334, 347 (1996).

                 68.    “[V]iolations of the unfair settlement provision, [HRS] §

   431:13-103(a), may be used as evidence to indicate bad faith in accordance with




                                             15
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 16 of 18            PageID #: 16




   the guidelines of Best Place.” Wailua Assocs. v. Aetna Cas. & Sur. Co., 27 F.

   Supp. 2d 1211, 1221 (D. Haw. 1998).

                69.    First American’s violations of HRS § 431:13-103(a)(11)

   unfair claim settlement practices include, but are not limited to: (B) failure to

   respond with reasonable promptness to communications of no more than fifteen

   days, (C) failure to implement reasonable standards for the prompt investigation

   of claims, (D) refusing to pay a claim without conducting an investigation, (F)

   failing to offer payment within thirty days of affirmation of liability, (G) failing

   to provide reasonable written explanation for any delay on claims unresolved for

   thirty days, (H) not attempting in good faith to promptly settle the claim after

   liability was clear, (I) compelling insured to seek litigation to recover under the

   policy by offering substantially less, (O) failing to promptly settle claims, where

   liability has become reasonably clear, and (P) failing to promptly provide a

   reasonable explanation for the denial of the claim. See Haw. Rev. Stat. § 431:13-

   103(a)(11)(B), (C), (D), (F), (G), (H), (I), (O), and (P).

                70.    First American (1) failed to timely respond within fifteen

   days to all of Makai Ranch’s communications; (2) failed to conduct a prompt

   investigation of the Claim; (3) initially refused to pay the Claim without any

   investigation on March 31, 2014; (4) failed to offer payment within thirty days

   after First American finally accepted coverage for the claim on April 3, 2017;


                                            16
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 17 of 18           PageID #: 17




   (5) failed to reasonably explain its basis for its continued delay; (6) failed to

   attempt a good faith settlement of the Claim when liability was clear from the

   beginning that the encumbrance of the Easement was not on the Policy; (7)

   forced Makai Ranch to file this suit by only remitting $144,000 of the $450,000

   in lost value due under the Claim; (8) failed to promptly settle the Claim; and (9)

   failed to promptly provide a reasonable explanation for its denial of payment of

   the remaining $306,000 in lost value.

                71.   Therefore, Makai Ranch is entitled to a declaratory judgment

   that First American’s conduct of unreasonably delaying acceptance of coverage

   for the Claim for three years after the Claim was submitted, unreasonably

   delaying the partial payment of benefits for four years after the Claim was

   submitted, and unreasonably denying payment for the full loss in property value

   and the resultant attorneys’ fees and costs was in bad faith. Should Makai

   Ranch establish entitlement to a declaratory judgment that First American’s

   handling of the claim was in bad faith, Makai Ranch is entitled to “further

   relief” under 28 U.S.C. § 2202, including damages to be proven at a hearing.

                WHEREFORE, Plaintiff herein demands judgment against

   Defendant First American for:




                                           17
Case 1:18-cv-00431-LEK-WRP Document 1 Filed 11/07/18 Page 18 of 18          PageID #: 18




                 A.    Declaratory Judgment that Plaintiff is entitled to indemnity

   under the Policy and that First American is ordered to pay the full benefits under

   the Policy;

                 B.    Declaratory Judgment that First American has breached the

   covenant of good faith and fair dealing;

                 C.    Declaratory Judgment that First American acted in bad faith;

                 D.    Further relief in the form of monetary damages pursuant to

   28 U.S.C. § 2202;

                 E.    An award of Plaintiff’s costs, expenses, and reasonable

   attorneys’ fees in this action; and

                 F.    Such other and further relief as this Court deems just and

   proper.

                 DATED: Honolulu, Hawai‘i, November 7, 2018

                              DAMON KEY LEONG KUPCHAK HASTERT



                              /s/ Gregory W. Kugle
                              GREGORY W. KUGLE
                              LOREN A. SEEHASE

                              Attorneys for Plaintiff
                              MAKAI RANCH, LLC




                                           18
